Title: To James Madison from John Smith, 2 August 1810
From: Smith, John
To: Madison, James


SirWar Department Augt. 2d. 1810.
I have the honor to enclose you Copy of a Letter just received from Governor Harrison. A Similar Copy will be forwarded to the Secretary of War by this day’s Mail. I am, with perfect respect, Sir, &c. &c. &c.
(signed.)—Jno. Smith, C. C.
 
[Enclosure] § William Henry Harrison to William Eustis
18 July 1810, Vincennes. Has received a report from an emissary he sent to the Miami Indians to ascertain their loyalty as well as to obtain their consent to the treaty negotiated with the Kickapoo Indians [see JM to the Senate, 9 Jan. 1810]. The Miami did not give “a final and positive answer … on the latter subject,” but Harrison believes their chiefs, with one exception, to be loyal to the U.S. Intends tomorrow to send an interpreter to the Prophet to invite him and others to visit JM in order to give the Indians an idea of the strength of the U.S. and thus deter them from hostilities. Believes that the Sac and Fox Indians are already hostile and will strike whenever the Prophet or the British Indian agent at Fort Malden should “give the signal.” Adds in a postscript that the defection of the Wyandot Indians to the Prophet is less complete than he had previously reported and is confined to those from Sandusky.
